946 F.2d 1563
292 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Willie Richard ADAMS, Jr., Appellant,v.Jay B. STEPHENS, et al.
No. 90-5232.
United States Court of Appeals, District of Columbia Circuit.
May 7, 1991.

Before WALD, SENTELLE and HENDERSON, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion for summary affirmance, the petition for summary judgment, and the petition to set a trial date, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated in the district court's order filed July 12, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


3
FURTHER ORDERED, on the court's own motion, that the appellant (Willie Adams) show cause within thirty (30) days of the date of this order why the dismissal of the claims against the remaining appellees should not be summarily affirmed.   It is


4
FURTHER ORDERED that the remaining pleadings be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein pending resolution of the remainder of the appeal.


6
The Clerk is further directed to send a copy of this order to appellant by whatever means necessary to ensure receipt.